Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the Amendment, filed on 12/20/21, with respect to claims 1-6 have been fully considered and are persuasive.  The Non-Final rejection of 9/24/21 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teach: 
A resealable container cap with a one-way valve to allow a pump to draw a vacuum on a container when the cap is closed on the container, comprising: a third annular wall extending downwards from the center portion of the bottom surface of the top portion, the third annular wall disposed within the second bore, the third annular configured to have a tapered inner wall defining a tapered third bore having a top diameter that is larger than a bottom diameter, the third bore extending into the first bore; and a moveable plug having an open position and a closed position, the moveable plug also having a round top portion having a bottom surface configured to engage the annular land defined by the first bore, and a thickness and diameter sized to fit within the first bore when the plug is in a closed position, the plug also having a vertical member extending from a bottom surface of the round top portion to a distal end, and having a tapered shape configured to fit into and through the third tapered bore of the cap, the taper of the vertical member cooperating with the third tapered bore to provide a gas passageway between an external wall of the vertical member and an inner wall of the tapered third bore when the moveable plug is in an open position, the distal end of the vertical member configured to retain the vertical member in the tapered third bore when the moveable plug is in the open position, as defined within the context of claim 1 along with all other claim limitations.

A system for creating and maintaining a reduced pressure within a container, comprising: a third annular wall extending downwards from the center portion of the bottom surface of the top portion, the third annular wall disposed within the second bore, the third annular configured to have a tapered inner wall defining a tapered third bore having a top diameter that is larger than a bottom diameter, the third bore extending into the first bore; and, a moveable valve-like plug having an open position and a closed position, the open position creating a passageway through the cap between the interior of the container and the environment, the closed position closing the passageway, the moveable plug also having a round top portion having a bottom surface configured to engage the annular land defined by the first bore, and a thickness and diameter sized to fit within the first bore when the plug is in a closed position, the plug also having a vertical member extending from a bottom surface of the plug to a distal end, and having a tapered shape configured to fit into and through the third tapered bore of the cap, the taper of the vertical member cooperating with the third tapered bore to provide the passageway between an external wall of the vertical member and an inner wall of the tapered third bore when the moveable plug is in an open position, the distal end of the vertical member configured to retain the moveable plug in the third tapered bore when the moveable plug is in the open position, as defined within the context of claim 2 along with all other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753